Opinion issued October 6, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00381–CV




MR. JERRY STILL AND MRS. JERRY STILL, Appellants

V.

VICTOR M. RIVERA, M.D.; ANDRES H. KEICHIAN, M.D.; AND SOUTH
TEXAS THERAPY CENTER, Appellees




On Appeal from the 113th District Court
Harris County, Texas
Trial Court Cause No. 2004-37784




MEMORANDUM OPINIONAppellants Mr. Jerry Still and Mrs. Jerry Still have failed to timely file a brief. 
See Tex. R. App. P. 38.8(a) (failure of appellant to file brief).  After being notified
that this appeal was subject to dismissal, appellant did not adequately respond.  See
Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
          The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Higley, and Bland.